PER CURIAM: *
Carlos Kidd, Texas prisoner # 1079464, filed a civil action, pursuant to 42 U.S.C. § 1983, alleging threats to his life and safety on the Gib Lewis Unit. He now appeals the district court’s denial of his motion for a mandatory injunction. During the pendency of this interlocutory appeal, the district court dismissed Kidd’s § 1983 action. The court’s dismissal of Kidd’s § 1983 action as well as Kidd’s transfer from the Gib Lewis Unit render his instant interlocutory appeal moot. See 11A Charles Alan Wright et al., Federal Practice & Procedure § 2947 at 126 n. 19 (2d ed.1995) (citing Venezia v. Robinson, 16 F.3d 209, 211 (7th Cir.1994)); Herman v. Holiday, 238 F.3d 660, 665 (5th Cir.2001).
Accordingly, Kidd’s interlocutory appeal, which challenges only the denial of injunc-tive relief, is DISMISSED.

 Pursuant to 5th Cm. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.